Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/775,360, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Any claims pertaining to Figure 1-4 and paragraphs 0039, 0043-0109  would not be considered the benefit of a prior-filed application under 35 U.S.C. 119(e) [Provisional Application # 62/775,360].

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all drawing in fig. 3(s) are unclear/unreadable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 9, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The claims recite “determining a user-selected energy usage criterion”.   The specification lacks an adequate written description of what “a user-selected energy usage criterion” means within the context of the method.  The claims merely repeat the same statement as shows in paragraph 0008 of the written description.  The limitation “a user-selected energy usage criterion” was not described within the specification or the claims.    

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 9, 11, 13, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 13 recite each piece of building data has a “data type”.  It is unclear to the examiner whether the limitation “data type” is referring to a specific building environment data or data that has a certain definable characteristic.
Claims 5, 11, 17 recite “a second portion of building data”.  It is unclear to the examiner the limitation “a second portion of building data” is referring to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal et al. US Pub. No. 2010/0063644 (“Kansal”) in view of Ogawa et al. US Pub. No. 2016/0179340 (“Ogawa”).
Regarding claim 1, Kansal teaches a method for energy management in buildings, the method comprising:
 identifying a plurality of devices associated with a building;
wherein the identifying a plurality of devices includes device type;
energy sink 104 (e.g., also referred to as an energy sink device, energy consuming appliance, etc.) can be, but is not limited to being, a central heating unit, a portable heater, an HVAC system, an air conditioner, a light, a refrigerator, a household appliance, a freezer, an electronic unit (e.g., cable box, tuner, receiver, stereo, etc.), photo copy machine, a fax machine, a computer, a washing machine, a display (e.g., a monitor, a television, a plasma display, a liquid crystal display (LCD), etc.), and/or any other suitable device that consumes power and can be managed in order to conserve energy. Moreover, the energy control device 202 can be any suitable component that can control the energy sink 104 such as, but not limited to, a switch, a thermostat, a power switch, a digital switch, a mode, a setting on a device, etc. 

[0019] Now turning to the figures, FIG. 1 illustrates a system 100 that facilitates automatically controlling an energy sink based at least in part upon an evaluation of data related to energy rates. The system 100 can include an energy manager 102 that can increase cost-efficiency of an energy sink 104 based at least in part upon analysis of data received via an interface 106. In particular, the energy manager 102 can evaluate received data (internal energy data, external energy data, etc. which is discussed in more detail below) in order to operate or control the energy sink 104. For instance, based upon the analysis of the received data (e.g., energy prices, user presence, energy rates, etc.), the energy manager 102 can ascertain whether to power on the energy sink 104, power off the energy sink 104, adjust a setting associated with the energy sink 104, and/or any other suitable adjustment or manipulation of the energy sink 104. It is to be appreciated that the energy manager 102 can provide efficient power management of at least one energy sink 104 within a location, wherein a location can be a home, a building, a room, a dwelling, an office building, a commercial building, a residential building, a structure, any suitable location that can be served by the energy sink 104, etc. 

[0024] As discussed, the energy manager 102 can leverage external energy data and/or internal energy data in order to efficiently control the energy sink 104. It is to be appreciated that the external energy data can be, but is not limited to being, energy pricing data (e.g., cost per unit, inferred rates, real time quotes, etc.), weather data, peak load warnings, grid instability data, discounts for energy reduction (e.g., reduction of costs if energy is not used at a particular time, etc.), social networking services, calendar data (e.g., appointments, meetings, birthdays, events, location of events, locations of appointments, location of meetings, etc.), email information (e.g., inferred meetings, inferred or identified events, etc.), global positioning service (GPS) device, group information, forum information (e.g., postings, web forum memberships, etc.), purchases (e.g., online purchases, offline purchases, etc.), monetary information (e.g., income, expenses, profit, investment portfolio information, etc.), medical information (e.g., medical status, diagnostics, medical history, current condition, etc.), sensors (e.g., automobile information, temperature control information within a location, motion sensors, light sensing, heat sensing, temperature sensors, etc.), user state information external to the location, etc. Moreover, the internal energy data can be, but is not limited to being, energy sink data (e.g., make, model, year, type, efficiency rating, consumption rate, etc.), network resources within the home, motion sensors (e.g., to infer occupancy of various rooms within a location, frequency of a portion of user state information internal to a location related to the energy sink, user's explicit information (e.g., preferences, priorities, etc.), etc.

[0028] The system 200 can further include a data store 208 that can include any suitable data utilized and/or accessed by the energy manager 102, the energy sink 104, the interface 106, the energy control device 202, the network 204, the computation engine 206, etc. For example, the data store 208 can include, but not limited to including, external energy data, internal energy data, energy sink device characteristics (e.g., makes, models, settings, configurations, types, number, etc.)

receiving weather data and energy pricing information;
[0024] As discussed, the energy manager 102 can leverage external energy data and/or internal energy data in order to efficiently control the energy sink 104. It is to be appreciated that the external energy data can be, but is not limited to being, energy pricing data (e.g., cost per unit, inferred rates, real time quotes, etc.), weather data, peak load warnings, grid instability data, discounts for energy reduction (e.g., reduction of costs if energy is not used at a particular time, etc.), social networking services, calendar data (e.g., appointments, meetings, birthdays, events, location of events, locations of appointments, location of meetings, etc.), email information (e.g., inferred meetings, inferred or identified events, etc.), global positioning service (GPS) device, group information, forum information (e.g., postings, web forum memberships, etc.), purchases (e.g., online purchases, offline purchases, etc.), monetary information (e.g., income, expenses, profit, investment portfolio information, etc.), medical information (e.g., medical status, diagnostics, medical history, current condition, etc.), sensors (e.g., automobile information, temperature control information within a location, motion sensors, light sensing, heat sensing, temperature sensors, etc.), user state information external to the location, etc. Moreover, the internal energy data can be, but is not limited to being, energy sink data (e.g., make, model, year, type, efficiency rating, consumption rate, etc.), network resources within the home, motion sensors (e.g., to infer occupancy of various rooms within a location, frequency of activity, etc.), heat sensors, security data, lighting use, thermostat data, a portion of user state information internal to a location related to the energy sink, user's explicit information (e.g., preferences, priorities, etc.), etc. 

receiving, from the plurality of devices, a stream of building data, wherein each piece of building data has a data type and is associated with the identified device;
[0019] Now turning to the figures, FIG. 1 illustrates a system 100 that facilitates automatically controlling an energy sink based at least in part upon an evaluation of data related to energy rates. The system 100 can include an energy manager 102 that can increase cost-efficiency of an energy sink 104 based at least in part upon analysis of data received via an interface 106. In particular, the energy manager 102 can evaluate received data (internal energy data, external user presence, energy rates, etc.), the energy manager 102 can ascertain whether to power on the energy sink 104, power off the energy sink 104, adjust a setting associated with the energy sink 104, and/or any other suitable adjustment or manipulation of the energy sink 104. It is to be appreciated that the energy manager 102 can provide efficient power management of at least one energy sink 104 within a location, wherein a location can be a home, a building, a room, a dwelling, an office building, a commercial building, a residential building, a structure, any suitable location that can be served by the energy sink 104, etc. 

[0021] In addition, the system 100 can include any suitable and/or necessary interface component 106 (herein referenced to as "the interface 106"), which provides various adapters, connectors, channels, communication paths, etc. to integrate the energy manager 102 into virtually any operating and/or database system(s) and/or with one another. In addition, the interface 106 can provide various adapters, connectors, channels, communication paths, etc., that provide for interaction with the energy manager 102, the energy sink 104, and any other device and/or component associated with the system 100. 

[0024] As discussed, the energy manager 102 can leverage external energy data and/or internal energy data in order to efficiently control the energy sink 104. It is to be appreciated that the external energy data can be, but is not limited to being, energy pricing data (e.g., cost per unit, inferred rates, real time quotes, etc.), weather data, peak load warnings, grid instability data, discounts for energy reduction (e.g., reduction of costs if energy is not used at a particular time, etc.), social networking services, calendar data (e.g., appointments, meetings, birthdays, events, location of events, locations of appointments, location of meetings, etc.), email information (e.g., inferred meetings, inferred or identified events, etc.), global positioning service (GPS) device, group information, forum information (e.g., postings, web forum memberships, etc.), purchases (e.g., online purchases, offline purchases, etc.), monetary information (e.g., income, expenses, profit, investment portfolio information, etc.), medical information (e.g., medical status, diagnostics, medical history, current condition, etc.), sensors (e.g., automobile information, temperature control information within a location, motion sensors, light sensing, heat sensing, temperature sensors, etc.), user state information external to the location, etc. Moreover, the internal energy data can be, but is not limited to being, energy sink data (e.g., make, model, year, type, efficiency rating, consumption rate, etc.), network resources within the home, motion sensors (e.g., to infer occupancy of various rooms within a location, frequency of activity, etc.), heat sensors, security data, lighting use, thermostat data, a portion of user state information internal to a location related to the energy sink, user's explicit information (e.g., preferences, priorities, etc.), etc.

determining whether operation of one or more of the plurality devices is to be modified based on the weather data, the energy pricing information, and the stream of building data;

transmitting the operating instructions to the device associated with the building.
[0025] For example, a home with at least one energy sink having at least one room can employ the system 200. Information such as the following can be gleaned: a first room is occupied by children Jane and Alice, while John is expected to be home from work in the next half an hour, while Mary will be back after one hour. Mary and John may use the spa after 2 hours. Suppose at this time, the energy availability information available (e.g., based on the external energy data regarding weather and utility company's energy price, internal energy data, etc.) is that a cold front is expected to hit the area in 20 to 30 minutes which will cause a peak heating energy demand and a peak premium of 25% will be charged for energy used during peak hours by the utility company. The system 200 can then pre-heat John's room at off-peak price before the cold front arrives, to a temperature slightly above John's preferred setting so that when he arrives the room has cooled down to his preferred level and no heating energy is used during the peak demand period. In addition, the peak period information regarding the 25% premium on energy could be sent to the spa (that is also an energy sink). The spa control switch may place this information on its local display, or announce it using a speaker in the audio entertainment system near the spa when the spa control switch is touched. In addition, the display or audio could also serve context sensitive advertisements, such as a coupon-code for a discount on movie downloads provided by information providers on the Internet, along with supplemental content such as celebrity gossip, movie trailers, etc. that allows Mary and John to entertain themselves using lesser energy than would be used by the spa. Such an energy savings scenario along with many others is enabled by the system 200. The proposed system thus helps reduce energy bills, helps utilities to reduce peak provisioning costs, and helps protect the environment by reducing energy usage and production. In addition, the system 200 can also help deliver their services and products to relevant customers with increased efficiency. 

[0026] The system 200 can deliver external and/or internal information to energy manager 102 which can utilize an energy control algorithm. The energy manager 102 can leverage multiple sources of information (e.g., external energy data, internal energy data, etc.). For instance, external energy data can be provided via the network 204 (e.g., the Internet, a website, a network, a business, a device, a machine, etc.). In one example, such information can include a utility company providing energy price variations, peak load warnings, grid instability data or discounts offered for energy usage reduction at specified times, etc. These sources can also include weather data (e.g., a weather data service, a website, a web feed, etc.) that provides weather forecasts. In another example, the energy manager 102 can utilize a social networking service that provides information (e.g., whereabouts, expected trajectories of the home residents Another information source type can be internal energy data (e.g., providers within the location to which the system 200 is implemented). Examples of such sources can include network resources within the location (e.g., home, business, etc.) that infer a user's location based on where the resource is accessed from, motion sensors within the location that detect which rooms are occupied if any, a security system that can determine when the users leave or enter the location, etc. 

[0027] The energy manager 102 can further include the computation engine 206. The computation engine 206 can utilize the external energy data and/or the internal energy data to control the energy sink 104. The computation engine 206 can communicate with the external energy data and/or the internal energy data using, for example, one or more of several possible communication technologies including local area networks, Internet, cellular links, wireless networks, etc. The computation engine 206 can be a separate device, part of existing devices in the location such as a Home Server, a network access point, a portion of software executed on a home computer, a portion of software, and/or any suitable combination thereof. The energy control device 202 can be connected to the energy sink 104 in order to control the energy supplied to such energy sink 104. 

[see further par. 0031, 0045, 0056, 0063]

Kansal does not expressly teach generating a standardized identifier for each of the plurality of devices, wherein the standardized identifier includes location information, a device type, and an index number.
Ogawa teaches an appliance information acquirer acquires appliance information including identification information for an appliance from a home controller.  Specifically, Ogawa teaches generating a standardized identifier for each of the plurality of devices, wherein the standardized identifier includes location information [location 2303] , a device type [par. 0054, 0056], and an index number [ID 2300] ; [see also fig. 5, 8-9].
[0044] The appliance information table 230 is information regarding each appliance 3 installed in the home H. The appliance information table 230 is, as illustrated in FIG. 5, a data table in which multiple records are registered each including items, such as an appliance identification (ID) 2300, a manufacturer's serial number 2301, a floor plan In 2302, an installation location 2303, an electric field strength level 2304, and the like. In the installation location planning assistance process described below, each record is registered in the appliance information table 230 and setting of each item is conducted.

The appliance ID 2300 includes a preassigned ID (appliance ID) to uniquely identify each appliance 3. The appliance ID is assigned by the home controller 1. The manufacturer's serial number 2301 includes a manufacturer's serial number of the appliance 3. The floor plan ID 2302 includes an ID for identifying the floor plan including the installation location of the appliance 3. For example, a floor plan may be prepared one by one for each floor (first floor, second floor, or the like) of the home H.

[0054] In response to the appliance information request data, the appliance information acquirer 240 receives, via the communicator 22, data (appliance information data) transmitted by the home controller 1. This appliance information data includes the appliance information of each appliance 3. Here, each piece of appliance information includes an appliance ID, a manufacturer's serial number, an appliance type, and the like. The appliance information acquirer 240 generates record for the appliance information table 230 based on each piece of appliance information, and registers the record into the appliance information table 230. 

[0056] The name of the corresponding appliance 3 (for example, "TV", "AC", or the like) and the manufacturer's serial number of the appliance 3 are displayed on each icon. The location setter 241 acquires the name of the appliance 3 by referring to the unillustrated appliance name table stored in the data storage 23. The appliance name table is a data table which includes the appliance type and its associated name, The appliance information acquired from the home controller I may include the name of the appliance 3. 


Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited art since they both teach a system associated with the identifying of a plurality of devices within the building.  Ogawa teaches generating a standardized identifier for each of the plurality of devices, wherein the standardized identifier includes location information, a device type, and an index number would further help to system of Kansal to accurately identifying and determining the location of each devices associated with the building.  Thus, improve the remote monitoring and remote control services of each devices.
Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2015/0205316 to Choi et al. teach 



    PNG
    media_image1.png
    620
    837
    media_image1.png
    Greyscale


[0032] The home energy information profile managed by the home energy management server 300 may be classified into a home energy information profile that is stored and managed in a home energy information profile database 330 in association with each smart plug 200 and a home energy information profile that is stored and managed in the home energy information profile database 330 in association with each energy load device 100. The home energy information profile stored and managed in the home energy information profile database 330 in association with each smart plug 200 may include shape information of each smart plug 200, and the home energy information profile stored and managed in the home energy information profile database 330 in association with each energy load device 100 may include shape information of each energy load device 100. 



Regarding claim 2, Kansal teaches the plurality of devices includes one or more of: a lighting sensor, a solar radiation sensor, an occupancy sensor, a temperature sensor, an air quality sensor, a smoke detector, a ventilation system, a heating system, a cooling system, an access control system, a media device, a thermostat device, a window shade device, an electrochromic glass device, a lighting system, a home appliance, and a smart power outlet [see par. 0024].
Regarding claim 4, Kansal teaches the modification of the operation of the device is determined using an optimizer [102 of fig. 2] that receives the weather data, the energy pricing information, and the stream of building data as input.
Regarding claim 5, Kansas teaches a second portion of building data is derived from a first portion building data in the stream of building data [par. 0024 - motion sensors (e.g., to infer occupancy of various rooms within a location, frequency of activity, etc.)].
Regarding to claims 7-8, 10-11.  they are directed to a system to implement the method of steps as set forth in claims 1-2, 4-5.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding to claims 13-14, 16-17.  they are directed to instructions to implement the method of steps as set forth in claims 1-2, 4-5.  Therefore, they are rejected on the same basis as set forth hereinabove.

s 3, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal/Ogawa as applied to claim 1, or 7, or 13 above, and further in view of Gelonese US Pub. No. 2019/0361511.
Regarding claim 3, Kansal teaches determining a user-selected energy usage criterion and to dynamically control energy sink to achieve user’s desired comfort levels at a lower cost [par. 0024 – user’s explicit information (e.g., preferences, priorities, etc.); par. 0028 - user preferences (e.g., temperature settings, lighting levels, room preferences, schedule, personal tastes, etc.); par. 0033].  Kansal/Ogawa does not teach based on the user-selected energy usage criterion, cause a user interface to be presented on a computing device that request a user initiate the modification of the operation of the device with the determined operating instruction.
Gelonese teaches another method for control of at least one electricity consuming appliance in a household premises, including a hub [105] in data communication with an appliance control module associated with the appliance [see fig. 1].  Specifically, Gelonese teaches determining a user-selected energy usage criterion [see further par. 0086, 0088] 
[0060] When the hub 105 is installed in the consumer premises 102 and/or at any later stage, the consumer interacts with the hub 105 to indicate what offer the consumer would accept to allow a particular control of the discretionary use appliances 103, and what limitations would be placed on that--that is, what consumption changes the household is capable of offering in a demand response event, and upon what conditions these consumption changes will be made available. These limitations may be specific to a particular appliance or the restrictions may be general, applying to any demand response in which the household is to participate. For example, without limitation, the householder may state they want a minimum 10% financial benefit on any demand response event, that is, the value received by the household in return for such participation must deliver at least a 10% reduction in total operational cost. Such a reduction must take into account the net control scenario, that is, any additional cost which may be incurred by having the appliance continue its function at a later time. These are the demand response parameters for the household. 

[0061] For example, the consumer might indicate that any offer would be accepted to allow the pool pump to be turned off, so long as the pump would still run for a minimum specified number of hours for that day. Another specification might be that the air conditioning thermostat may be set one degree higher for a small discount offer, but up to five degrees higher for a large discount offer, but no change would be undertaken for any offer which is not money based. A further specification might be that for a still higher cash rebate, the air conditioner may be turned off, possibly with a limitation that this can only occur if the current temperature is less than a set value. 

and based on the user-selected energy usage criterion, cause a user interface to be presented on a computing device that request a user initiate the modification of the operation of the device with the determined operating instruction.
[0069] When a price signal is received by the Intelligent Power Manager (IPM) 110, the IPM 110 or the hub 105 calculates what demand response capabilities exist for the household within the parameters set by the price signal and the demand response parameters of the household. For each appliance, an attempt is made by the hub 105 or the IPM 110 to determine an optimal operating regime which allows participation in the demand response event in order to access the value offered by the price signal, while remaining within the predetermined household demand response parameters which provide for at least minimum acceptable function from the appliance. The combination of available responses for all appliances 103 is the household event response. 

[0093] Once a profile is established, the hub 105 may control the discretionary use appliances 103 under its control in order to maintain the profile. The hub 105 may further make changes to the usage profile in such a manner as to reduce overall power usage, or to shift power usage away from peak usage periods. This is done without input from the user. Each appliance and/or the hub 105 include means for a user to override the profile changes made by the hub 105. When a change is overridden, the hub 105 "learns" that the change was unacceptable to the user. Over time, the hub 105 develops an acceptable range for all controlled parameters of each appliance, having regard to such environmental factors such as ambient temperature, time and house occupancy, allowing the hub 105 to control appliances 103 for lower power use and/or off peak power use, without causing a nuisance to the user. This is the household management profile. 

[0094] The override means may be the usual controls of the appliance, or dedicated controls to cancel the changes made by the hub 105 to the appliance settings may be provided. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Kansal/Ogawa with the steps discussed above of Gelonese.  The motivation for doing so would has been to improve the 
Regarding claims 9, 15, see discussion in claim 3.
Claims 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal/Ogawa as applied to claim 1, or 7, or 13 above, and further in view of Flaberty et al. US Pub. No. 2015/0369507 (“Flaherty”).
Regarding claim 6, Kansal/Ogawa does not teach determining that the device associated with the building is not capable of being controlled via the transmitted operation instructions; and causing a user interface to be presented that suggests an adjustment in the operation of the device using the operation instructions.
Flaherty teaches another system for controlling at least one device associated with a building wherein the system including a building automation controller 18 configured to identify and/or detect one or more devices (e.g., local devices 56) local to a space of which the building automation controller 18 at least partially controls the comfort level conditioning. In some cases, the building automation controller 18 or other controller may be able to control one or more of the local devices 56.  A local device 56 may be, but is not limited to, controllable or uncontrollable non-HVAC components such as an appliance, an oven, a stove, a window, a window treatment, a refrigerator, a cooler, a freezer, an iron, a grill, a room fan, an air freshener, a portable dehumidifier, a portable humidifier, and/or other indoor devices or goods that may have an effect on comfort level conditioning of a space.  Specifically, Flaherty teaches determining that the device associated with the building is not capable of being controlled via the transmitted operation instructions; and causing a user interface to be presented that suggests an adjustment in the operation of the device using the operation instructions.
The user interface 46 or other user interface may be configured to indicate and/or display one or more suggestions or recommendations from a controller of the HVAC control system for manually setting positions of vent dampers 30 (e.g., a manually adjustable register vent dampers 30a) of one or more register vents 26 based, at least in part, on sensed data received from local sensors 34 or other sensors. The one or more suggestions may be obtained from one or more controllers of or in communication with the HVAC system of a building 2 (e.g., the controllers may include one or more of the remote system 36, the local controller 32, the building automation controller 18, and/or other controller). The controllers of the HVAC system of the building 2 may base the suggestions for manually setting positions of the vent dampers 30a at least partially on either or both of area conditioning parameters sensed by a sensor of the HVAC system and data related to conditioning parameters of one or more HVAC systems in a similar geographic region as a subject HVAC system. 

[0058] As referred to above, the HVAC system of building 2 may include a plurality of register vents 26, where all of the plurality of register vents 26 are electronically controlled, all of the plurality of register vents 26 are manually controlled, and/or a portion of the plurality of register vents 26 are electronically controlled and a portion of the register vents 26 are manually controlled. In instances where the plurality of register vents 26 include one or more manually controlled register vents 26, a controller of or in communication with the HVAC system may suggest to the user a setting for a manually operated register vent 26 (e.g., a position setting for a manually operated vent damper 30a) to improve uniformity of temperature between spaced sensor locations, between spaced register vent locations, register dampers locations and/or generally within a space, to allow at least a minimum air flow from the HVAC system to help protect the HVAC system from damage, to maintain at least a minimum number of register vent dampers 30 in an open state, and/or for one or more other purposes. In instances where the plurality of register vents 26 include one or more electronically controlled register vents 26, a controller of or in communication with the HVAC system may suggest a setting for an electronically operated register vent 26 (e.g., a position setting for an electronically controllable vent damper 30b). In instances where the plurality of register vents 26 include both manually controlled register vents and electronically controlled register vents 26, a controller of or in communication with the HVAC system may suggest a setting for a manually operable register vent 26 and may request authorization to automatically set the position of the electronically operable register vents 26. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Kansal/Ogawa with the steps of determining that the device associated with the building is not capable of being controlled via the transmitted operation instructions; and causing a user interface to be presented that suggests an adjustment in the operation of the device using the operation instructions of Flaherty.  The motivation for doing so would has been to improve the usability of the system by enabling the 
Regarding claims 12 and 18, see discussion in claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2013/0274940 to Wei et al. teaches 
[0017] FIG. 2 shows an energy management control (EMC) system 100, according to an exemplary embodiment of the present disclosure. In FIG. 2, an energy management controller 101 receives data, including, for example, weather data 102, occupancy data 103, and energy price data 104. The weather data may include current weather measurement data (e.g., the current temperature) and weather forecast data (e.g., a prediction of the temperature over an upcoming time period). The occupancy data may include occupant request data and occupant schedule data. The occupant request data is data input by an occupant, and corresponds to a current request made by the occupant. For example, an occupant may request that the temperature in a zone in the building be set to a specific temperature value. The occupant schedule data is data reflecting a predicted occupant schedule for a building. For example, a building may include different zones, and each zone may have corresponding occupant schedule data. The occupant schedule data may be based on a prediction of the number of occupants that will be present in certain zones of the building at certain times, as well as certain tasks, which require certain levels of energy consumption, that are scheduled to be performed in certain zones of the building at certain times. Energy price data may include current energy price data (e.g., a real-time energy price) and/or predicted energy price data for future time periods provided by an energy utility or a plurality of energy utilities. A zone in the building may correspond to a single room in the building, or to an area in the building including several rooms.

[0019] During operation, the EMC system 100 may implement a dual-loop structure. For example, the EMC system 100 may utilize an inner loop and an outer loop. The inner loop is shown at block 107 of FIG. 2, and enables micro-zoning and performs local optimization of the building control devices (block 108) (e.g., HVAC, lighting, windows, etc.) within the building used to comply with the set-point requirements output by the EMC system 100.

US Pub. No. 2018/0299917 to Kamel et al. teach
for optimum occupancy comfort, lowest energy use, lowest tariff cost, and lowest GHG emissions. These factors include, but are not limited to, natural and environmental factors, occupant factors, utility tariff factors, and GHG emission factors. For example, outside temperatures near a building vary hourly throughout the workday and evening. Throughout the day, the sun heats different aspects of the building which creates a variable heating component. As occupants move in and out of rooms and in and out of the building during the workday, their heat load contribution, fresh air requirements, occupant comfort requirements, and energy use via lighting, computers, and other office equipment or industrial processes in the building vary. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115